This appeal is on the record proper, no bill of exceptions being included in the transcript. Due organization of the court and proper authentication of the indictment are thereby disclosed and all of the proceedings, including the sentence of defendant (appellant) in accordance with the jury's verdict, are regular. The defendant was convicted of buying, receiving, concealing or aiding in concealing stolen property, etc., as charged in Count 2 of the indictment. This count of the indictment correctly charged the offense and was not subject to the demurrers interposed upon the trial.
The judgment is affirmed.
Affirmed.